438 P.2d 309 (1968)
Clayton L. MORSE, Plaintiff in Error,
v.
The STATE of Oklahoma, Defendant in Error.
No. A-14502.
Court of Criminal Appeals of Oklahoma.
February 28, 1968.
Charles W. Stubbs, Oklahoma City, for plaintiff in error.
G.T. Blankenship, Atty. Gen., for defendant in error.
NIX, Presiding Judge:
Plaintiff in Error, Clayton L. Morse, was charged by information in the District Court of Grady County with the crime of Child Beating. He was tried by a jury, found guilty, and sentenced to Two Years in the penitentiary. From that judgment and sentence he has appealed to this Court.
This cause was filed on November 3, 1967. A brief was due to be filed by December 3, 1967. None was filed, nor an extension of time requested by that date. Therefore, on December 28, 1967, this cause was summarily submitted by order of the Court, in accordance with Rules 6 and 9 of this Court.
This Court has consistently and repeatedly held, as in the case of Crolley v. State, Okl.Cr., 377 P.2d 63:
"Where the defendant appeals from a Judgment of conviction and no briefs are *310 filed in support of the petition in error this Court will examine the records only for fundamental error. If none appears of record the Judgment will be affirmed."
We have carefully examined the record in the instant case, and find no fundamental error. The testimony established the crime committed. The defendant had no defense other than the excuse "he was so drunk, he didn't know what he was doing", and that he didn't remember hitting the child. Intoxication is no defense to any crime, and most particularly no defense for a grown man to mistreat and beat a small child to the degree of severity that hospitalization is required.
This Court is of the opinion that this evidence amply supports the verdict of the jury, and that there is no fundamental error. The judgment and sentence of the trial court is affirmed.
BUSSEY and BRETT, JJ., concur.